Order entered May 6, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00571-CV

                   IN RE CHARLES HENSLEY MITCHELL, Relator

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC11-14792

                                         ORDER
                        Before Justices FitzGerald, Lang, and Myers

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE